Appellant urgently insists that this case should have been reversed because of an unreasonable limitation upon the time allowed for argument. It appears that there was an agreement on the part of the court and counsel before the argument begun and that during the argument the time fixed in said agreement was twice extended by the court. Altogether the court allowed an hour and fifty minutes. While the record reflects many facts and issues calling for discussion, we cannot agree that this was such an abuse of the discretion of the learned trial judge as should call for a reversal at our hands. We deem it not amiss to call attention to the importance of allowing sufficient time to discuss the issues in felony cases, and conceive it to be a matter which should under no circumstances be made unreasonably restrictive. We have again carefully reviewed the entire record because of appellant's claim that the evidence does not support the conviction, but are confirmed in our conclusion that there was sufficient evidence before the jury to justify their verdict. The bad character attributed to the wife of deceased, even if conceded, would be in entire accord with the theory of the State and its testimony tending to show that her relations with appellant were such as that she might be a participant, whether willing or unwilling, with him in the conspiracy to bring about the death of deceased, which is fully developed by her testimony. There seems ample evidence to corroborate her as is required by law.
Believing the appellant to have had a fair trial, the motion for rehearing will be overruled.
Overruled.